Citation Nr: 1010687	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-39 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
16, 2005 for the award of a 60 percent rating for a seizure 
disorder.    

2.  Entitlement to an effective date earlier than December 
16, 2005 for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to 
October 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
That is, the Veteran expressed disagreement with the 
effective date assigned for the RO's grant of a higher 60 
percent rating for a seizure disorder and grant of a TDIU.  

In January 2010, the Veteran and his spouse presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the Central Office in Washington, DC.    

The Board notes that the Veteran submitted new evidence on 
the day of his January 2010 personal hearing.  This evidence 
has not yet been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was submitted 
with a waiver of RO consideration, the Board accepts it for 
inclusion in the record and consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The Board will go ahead and decide the issue of an earlier 
effective date for the award of a 60 percent rating for a 
seizure disorder.  But the Board is remanding the earlier 
effective date for TDIU issue to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  




FINDINGS OF FACT

1.  The RO granted service connection for a seizure disorder 
in a July 1993 rating decision.  In a January 1994 statement, 
the Veteran expressed disagreement with the initial 20 
percent rating assigned for this disorder.   

2.  The RO continued to deny entitlement to a higher 60 
percent rating for a seizure disorder in April 1994, 
September 1997, January 1999, and April 1999 rating 
decisions, which were confirmed by the January 2003 decision 
of the Board; the Veteran did not appeal the Board decision.

3.  The date entitlement arose for a higher 60 percent rating 
for a seizure disorder, December 16, 2005, is later in time 
then the date of receipt of the informal claim for an 
increased rating, February 7, 2003.   

4.  Under the applicable criteria, the Veteran did not meet 
the requirements for a higher 60 percent rating until 
December 16, 2005.  

5.  It is not factually ascertainable the Veteran met the 
requirements for a higher 60 percent rating during the one-
year period immediately preceding his February 7, 2003 
informal claim for increase.


CONCLUSIONS OF LAW

1.  The January 2003 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1100, 20.1104 (2009).

2.  The criteria for an effective date earlier than December 
16, 2005 for the award of a 60 percent rating for a seizure 
disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.102, 
3.155(a), 3.156(b), 3.157, 3.159, 3.160(c), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist Veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
Veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date appeal since it can be argued that resolution 
of this issue is solely one of statutory interpretation such 
that the claim is barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
a VCAA letter from the RO to the Veteran dated in June 2006 
which is compliant with the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  The effective 
date issue on appeal stems from a 60 percent rating 
assignment granted for a seizure disorder in a June 2006 
rating decision.  In this regard, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that an appellant's 
filing of a Notice of Disagreement (NOD) regarding an 
effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and Statements of 
the Case (SOCs) described within 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been demonstrated.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).

In fact, with respect to content, the RO actually provided 
the Veteran with downstream Dingess notice in June 2006 
pertaining to the disability rating and effective date 
elements of his seizure disorder claim.  Further, after the 
Veteran filed an NOD with regard to an earlier effective date 
for his seizure disorder, the additional notice requirements 
described within 38 U.S.C. §§ 5104 and 7105 were met by the 
November 2007 SOC.  Specifically, this document provided the 
Veteran with a summary of the pertinent evidence as to his 
earlier effective date claim, a citation to the pertinent 
laws and regulations governing an earlier effective date, and 
a summary of the reasons and bases for the RO's decision to 
deny an earlier effective date.  Consequently, as to notice 
provided for the downstream effective date element of his 
claim, prejudicial error has not been established.       

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), relevant VA treatment 
records, Social Security Administration (SSA) records, and VA 
medical examinations and opinions.  The Veteran has submitted 
personal statements, lay statements, hearing testimony, and 
private medical evidence.  The Veteran has not identified or 
authorized the release of any additional private medical 
records.  The Board is therefore satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. 
§ 5103A.   

Governing Law and Regulations for Effective Dates for 
Increased Ratings

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a). The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase." 38 U.S.C.A. § 5110(a), (b)(2).  If the 
evidence shows that the increase in disability occurred prior 
to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) If an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) If an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Therefore, determining the appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred or was 
"ascertainable".  38 C.F.R. §§ 3.155, 3.400(o)(2) (2009); 
Hazan, 10 Vet. App. at 521.  The Board will therefore first 
determine the date of receipt of the Veteran's claim in the 
present case.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The 
Federal Circuit has emphasized that VA has a duty to fully 
and sympathetically develop the Veteran's claim to its 
optimum, which includes determining all potential claims 
raised by the evidence and applying all relevant laws and 
regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373  
(Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The Board is required to adjudicate all issues 
reasonably raised by a liberal reading of the appellant's 
substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision.  See 
Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 
Vet. App. 396 (1994).  But in determining whether an informal 
claim has been made, VA is not required to read the minds of 
the Veteran or his representative.  Cintron v. West, 13 Vet. 
App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 
35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  38 
C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment.  Id.  These provisions apply only when such 
reports relate to examination or treatment of a service-
connected disability or when a claim specifying the benefit 
sought is received within one year from the date of the 
examination, treatment, or admission.  Id.  When medical 
evidence is from a private physician, the effective date of 
the claim will be the date of receipt of such evidence.  38 
C.F.R. § 3.157(b)(2).

Appellate review of a rating decision is initiated by a NOD 
and completed substantive appeal after a SOC has been 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
Failure to perfect an appeal renders a rating decision final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  A final decision is generally not subject to 
revision on the same factual basis.  38 C.F.R. § 3.104(a).  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
If the Board issues a decision, on appeal, confirming the 
RO's decision, then the Board's decision subsumes the RO's 
decision.  38 C.F.R. § 20.1104.  Moreover, if the Board's 
decision is not timely appealed, then it, too, is final and 
binding based on the evidence then of record.  38 C.F.R. 
§ 20.1100.

Analysis - Earlier Effective Date for 60 Percent Rating for 
Seizure Disorder

The Veteran's seizure disorder was awarded under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910 (grand mal epilepsy).  It 
could also be rated under Diagnostic Code 8911 (petit mal 
epilepsy).    

Under Diagnostic Code 8910, for grand mal epilepsy, and 
Diagnostic Code 8911, for petit mal epilepsy, both the 
frequency and type of seizure a Veteran experiences are 
considered in determining the appropriate rating.  A major 
seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  38 C.F.R. 
§ 4.124a.

Further, under 38 C.F.R. § 4.121, regarding the 
identification of epilepsy, to warrant a rating the seizures 
must be witnessed or verified at some time by a physician, 
and regarding the frequency of epileptiform attacks, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  It is also provided that the frequency of seizures 
should be ascertained under the ordinary conditions of life 
while not hospitalized.

Under the general formula for major and minor epileptic 
seizures, both the frequency and type of seizure a Veteran 
experiences are considered in determining the appropriate 
rating evaluation.  A 20 percent rating is assigned when 
there has been at least one major seizure in the last two 
years or at least 2 minor seizures in the last 6 months.  
Assignment of a 40 percent rating is warranted when there is 
at least one major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures 
weekly.  Assignment of a 60 percent rating is warranted when 
there is an average of at least one major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  An 
80 percent evaluation is warranted when there is an average 
of at least one major seizure in 3 months over the last year; 
or more than 10 minor seizures weekly.  A 100 percent 
evaluation is warranted when there is an average of one major 
seizure per month over the last year.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911 (2009).

Note (1) to the General Rating Formula for Major and Minor 
Epileptic Seizures provides that, when continuous medication 
is shown necessary for the control of epilepsy, the minimum 
rating will be 10 percent.  This rating will not be combined 
with any other rating for epilepsy.  Note (2) provides that, 
in the presence of major and minor seizures, the 
predominating type of epilepsy is to be rated.  Note (3) 
provides that there will be no distinction between diurnal 
and nocturnal major seizures.  38 C.F.R. § 4.124a.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

For his seizure disorder, from October 30, 1992, this 
disorder was rated as 20 percent disabling.  From January 12, 
1998, this disorder was rated as 40 percent disabling.  From 
December 16, 2005, this disorder was rated as 60 percent 
disabling.  

The RO assigned the current December 16, 2005 effective date 
for his 60 percent rating since based on a VA neurology 
clinic note on that date that revealed at least 14-16 minor 
seizures per week (meeting the criteria for a 60 percent 
rating).  Since the date of entitlement for the 60 percent 
rating (December 16, 2005) was later than the date of the 
increased rating claim, the effective date was the date of 
entitlement.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The Veteran seeks an effective date earlier than December 16, 
2005 for the award of his 60 percent rating for his seizure 
disorder.  Specifically, he asserts the effective date should 
be October 30, 1992, the day after discharge from service, 
since he filed his original service connection claim within 
one year of discharge.  See October 2006 NOD.  He also 
asserts that the effective date should be January 1994, since 
he filed an increased rating claim on that date that remained 
pending and not finally adjudicated for many years.  
Specifically, he asserts also he filed a timely NOD after the 
RO's April 1994 rating decision that denied a higher rating, 
such that the January 1994 claim still remained pending.  See 
January 2010 hearing testimony at pages 4-5, 13-14.  

In the present case, the Veteran is not entitled to an 
earlier effective date.  In this regard, a history of his 
claim is as follows:  The Veteran was discharged from service 
in October 1992.  Shortly thereafter, he filed a claim of 
service connection for a seizure disorder in June 1993.  The 
RO awarded service connection for a seizure disorder at 20 
percent in a July 1993 rating decision.  The RO considered 
this rating decision as being final and unappealed with 
regard to the initial rating assigned.  But the Board sees 
that the Veteran filed a January 1994 NOD with the initial 
rating assigned.

In this vein, with respect to a NOD, a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the Agency of Original Jurisdiction (AOJ) 
and a desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A Veteran must file a NOD with a 
determination by the AOJ within one year from the date that 
the mailed notice of the determination.  38 C.F.R. 
§ 20.302(a).  

In this case at hand, the Veteran responded to the July 1993 
rating decision by submitting a January 1994 statement in 
support of claim (VA Form 21-4138), so within one year of 
being notified of that decision, expressing his 
dissatisfaction with it, although he called it a claim to 
reopen.  But in fact, his statement was tantamount to a 
timely NOD.  38 C.F.R. § 20.201.  See also Gallegos v. Gober, 
283 F.3d 1309 (Fed. Cir. 2002) (assuming the Veteran desired 
appellate review, meeting the requirement of § 20.201 was not 
an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 
53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  In addition, 
the Veteran also identified and submitted additional evidence 
within the one year period after the July 1993 rating 
decision, pertinent to his initial rating claim.  As set 
forth in 38 C.F.R. § 3.156(b), when new and material evidence 
is received prior to the expiration of the appeal period, it 
will be considered as having been filed in connection with 
the claim which was pending at the beginning of the appeal 
period.  In other words, in the present case, since a NOD and 
pertinent evidence was presented within one year of the July 
1993 decision that granted service connection at only 20 
percent, that evidence must be considered to have been filed 
in connection with the original June 1993 service connection 
claim.  Any interim submissions before finality attaches must 
be considered by VA as part of the original claim.  See 38 
C.F.R. § 3.156(b); Charles v. Shinseki, 587 F.3d 1318, 1323 
(Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 
(Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. 
App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 
(1999).  Consequently, at this juncture, the July 1993 
decision is not final and binding on the Veteran.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  See also Myers v. Prinicipi, 16 Vet. App 
228 (2002).

Nonetheless, the RO continued to deny the Veteran a higher 
initial 60 percent rating for his seizure disorder according 
to rating decisions dated in April 1994, September 1997, 
January 1999, and April 1999.  The RO found that these rating 
decisions were in response to latter increased rating claims 
filed by the Veteran.  But the Board has explained that the 
issue of a higher initial rating in fact remained pending as 
no SOC was issued that addressed entitlement to a higher 
initial rating.  Although the Veteran was granted a higher 40 
percent rating for his seizure disorder in the April 1999 
rating decision, he continued to express disagreement with 
the initial rating assigned.  See June 1999 NOD.  Therefore, 
the initial rating remained pending on appeal.  

However, the Veteran continued his appeal for a higher rating 
for his seizure disorder to the Board which remanded it in 
December 2000.  After development upon remand was completed, 
the Board issued a final January 2003 decision that  
confirmed the RO's previous denials of a rating beyond 40 
percent.  The January 2003 decision also denied a referral 
for an extra-schedular rating.  The Veteran did not initiate 
any appeal of the Board's decision.  He did not request 
reconsideration of the Board decision.  Therefore, the 
Board's January 2003 decision, which subsumes the prior RO 
decisions, is final as to his higher rating claim.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1100, 20.1104 (2009).  

The Board's January 2003 denial of a higher rating above 40 
percent for his seizure disorder represents the last prior 
final adjudication of his claim.  See Juarez v. Peake, 21 
Vet. App. 537, 539-40 (2008); Williams v. Peake, 521 F.3d 
1348, 1351 (Fed. Cir. 2008).  See also 38 C.F.R. §§ 3.160(c) 
(defining a "pending claim" as one that "has not been 
finally adjudicated").  Here, the Board has determined the 
January 2003 Board decision to be final.  Finality 
determinations contained within that decision or within other 
prior decisions that denied a higher rating for his seizure 
disorder final can only be addressed through a claim of clear 
and unmistakable error (CUE) as to those decisions.  See 38 
U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1400 (2009).  For the Board to address such finality 
determinations without a claim of CUE before it would be 
ultra vires.  See Juarez and Williams, supra.  

In order for the Veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in the final January 2003 Board 
decision has not been raised by the Veteran and is not before 
the Board at this time.  Even a sympathetic reading of the 
Veteran's various submissions does not indicate that he has 
raised a claim of CUE with the January 2003 Board decision.  
See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 
2005) (citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. 
Cir. 2004)) (finding that VA is obligated to sympathetically 
read the filings of a pro se Veteran).

The Board acknowledges that the Veteran could argue that 
after he filed his January 1994 NOD to the July 1993 rating 
decision, the RO never issued a SOC or appellate decision 
that addressed an initial rating, such that the original 
initial rating claim remained pending and not finally 
adjudicated.  He has also made a similar argument with regard 
to an alleged NOD filed after the April 1994 rating decision.  
Despite these arguments, it clear that no higher rating claim 
remained pending after the final January 2003 Board decision.  
In this respect, a pending claim is an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The pending claims doctrine provides that a 
claim remains pending in the adjudication process-even for 
years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 
413, 422 (1999).  And if, after a valid NOD, VA fails to 
issue a SOC, the claim remains pending.  Myers v. Principi, 
16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. 
App. 359, 261 (1995).  However, most recently the Court ruled 
that "[w]here an appellant places a claim for one disability 
into appellate status by virtue of an NOD, that claim is 
resolved by a later appellate adjudication of a subsequent 
claim where both claims stem from the same underlying 
disorder and the claimed disabilities are identical or 
substantially similar."  Jones v. Shinseki, 23 Vet. App. 
122, 126 (2009).  The Court quoted from its decision in 
Juarez indicating that "[o]nce an NOD has been filed, further 
RO decisions, which do not grant the benefit sought, cannot 
resolve the appeal that remains pending before the Board.  
Only a subsequent Board decision can resolve an appeal that 
was initiated but not completed."  Jones, 23 Vet. App. at 125 
(quoting Juarez, 21 Vet. App. at 543).  In the present case, 
the January 2003 Board decision resolved the earlier pending 
appeal by addressing whether the Veteran was entitled a 
rating beyond 40 percent for his seizure disorder.  Whether 
the Board at the time of its January 2003 decision addressed 
the issue as an initial rating claim or an increased rating 
claim is immaterial to the outcome.  A rating beyond 40 
percent for a seizure disorder was still addressed and 
denied.  The Veteran did not appeal the Board decision.  

It follows then that the critical issue in this case is 
whether the Veteran is entitled to an earlier effective date 
after the final January 2003 Board decision but before the 
current December 16, 2005 effective date assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  After the 
final January 2003 Board decision that denied the Veteran an 
increased rating beyond 40 percent for his seizure disorder, 
the Board sees that RO in a latter June 2006 rating decision 
granted the Veteran a higher 60 percent rating for his 
seizure disorder.  This grant was based on additional VA 
treatment records submitted or obtained after the final 
January 2003 Board decision.  Specifically, a December 16, 
2005 VA neurology clinic note revealed at least 14-16 minor 
seizures per week (meeting the criteria for a 60 percent 
rating).  

As such, the grant was based on the date of entitlement.  But 
the Board must first identify when the date of claim was.  
See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2009); Hazan, 10 Vet. 
App. at 521.  In this regard, after the final January 2003 
Board decision, a May 2003 VA examiner referred to a February 
7, 2003 VA neurology note indicating that the Veteran had to 
increase his medication due to complex partial seizures.  The 
Board concludes that the February 7, 2003 VA neurology note 
therefore constituted an informal claim for increase 
subsequent to the final Board decision.  See 38 C.F.R. § 
3.157(b)(1) (in certain circumstances, receipt of VA medical 
evidence may be accepted as an informal claim for increase); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Initially, the claims folder reveals no evidence showing that 
a 60 percent rating was ascertainable within the one-year 
period before the receipt of the February 7, 2003 claim for 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
The Veteran would not in any event under the law be entitled 
to an earlier effective date prior to the final January 2003 
Board decision that denied a higher 60 percent rating.  See 
Juarez, supra.  

In addition, although the Veteran's claim for an increased 
rating was received on February 7, 2003, the RO correctly 
assigned an effective date based on the latter December 16, 
2005 VA neurology note that showed entitlement to a higher 60 
percent rating at that time.  The Veteran is not entitled to 
an earlier effective date prior to December 16, 2005.  That 
is, VA treatment records and the Veteran's own statements to 
VA medical personnel prior to December 16, 2005 do not 
demonstrate one major seizure in 4 months over the last year 
or 9 to 10 minor seizures per week (i.e., the criteria 
necessary for a higher 60 percent rating).  See e.g., May 
2003 VA examination report (one to three minor seizures a 
month, with no "generalized" seizures); December 2004 VA 
examination report (two to three minor seizures a week, no 
major seizures in three to four years); VA treatment record 
dated in April 2004 (one seizure a week before); VA treatment 
record dated June 2004 (two seizures in a week); VA treatment 
record dated October 2004 (three to four minor seizures a 
week, no major seizures in three to four years); and 
September 2005 VA examination report (three to four minor 
seizures a week - although at times daily, last major seizure 
was in 1997).  Therefore, in this case, the date entitlement 
first arose (December 16, 2005), is clearly later in time 
than the date of receipt of the increased rating claim 
(February 7, 2003).  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(o)(1).  As such the date of entitlement, December 16, 
2005, is the proper effective date. 

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran 
has failed to alleged facts which meet the criteria in the 
law or regulations as the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  Accordingly, there is no legal basis to assign an 
earlier effective date for the 60 percent award.  The claim 
is denied.  

ORDER

An effective date earlier than December 16, 2005 for the 
award of a 60 percent rating for a seizure disorder is 
denied.     


REMAND

However, before addressing the merits of the earlier 
effective date for TDIU issue, the Board finds that 
additional development of the evidence is required.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

In the present case, in the June 2006 rating decision on 
appeal, the RO awarded a TDIU effective December 16, 2005, 
based on the Veteran meeting the percentage requirements for 
TDIU on that date.  See 38 C.F.R. §§ 4.16(a), 4.25.  The 
Veteran expressed disagreement with the effective date 
assigned.  Prior to December 16, 2005, the Veteran's two 
service-connected disabilities were rated as follows: a 
seizure disorder, rated as 40 percent disabling; and 
sarcoidosis with pulmonary symptoms, rated as 10 percent 
disabling.  Consequently, prior to December 16, 2005, his 
total service-connected disability rating was only 50 
percent.  See 38 C.F.R. § 4.25.  Therefore, he did not 
satisfy the threshold minimum percentage rating requirements 
of 38 C.F.R. § 4.16(a) for a TDIU prior to December 16, 2005.  
And as discussed above, the Board's denial of an earlier 
effective for the award of a 60 percent rating for a seizure 
disorder negates the possibility of earlier effective date 
for TDIU based on the percentage requirements.  Regardless, 
the Veteran still seeks an earlier effective date for TDIU 
prior to December 16, 2005, presumably on an extra-schedular 
basis.  See 38 C.F.R. § 4.16(b).  

With regard to an extra-schedular rating, if the Veteran 
fails to meet the threshold minimum percentage standards 
enunciated in 38 C.F.R. § 4.16(a), rating boards should refer 
to the Director of Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case, apart from any non-service-connected 
conditions and advancing age which would have justified an 
earlier effective date for a TDIU.  38 C.F.R. §§ 3.341(a), 
4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue would be addressed if such a referral was made.  
38 C.F.R. § 4.16(b).    

In the present case, the Veteran filed a formal claim of 
service connection for a seizure disorder in June 1993.  The 
RO awarded service connection for a seizure disorder at 20 
percent in a July 1993 rating decision.  The Board sees that 
the Veteran filed a January 1994 NOD with the initial rating 
assigned, such that this issue remained on appeal.  During 
the course of that appeal, in the January 1994 NOD, the 
Veteran also raised the issue of unemployability due to 
service-connected disability within one year of the July 1993 
rating decision.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, 
whether expressly raised by Veteran or reasonably raised by 
the record, is not a separate "claim" for benefits, but 
rather, can be part and parcel of a claim for an initial 
rating for a disability).  See also Norris v. West, 12 Vet. 
App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  Although entitlement to TDIU was 
reasonably raised at that juncture, the RO implicitly denied 
the Veteran's TDIU claim in a final April 1994 rating 
decision, determining that "the evidence does not show your 
seizure disorder to be so disabling as to preclude your 
engaging in some substantially gainful employment."  

With regard to the TDIU denial in the April 1994 rating 
decision, the Board is cognizant of the "implicit denial 
rule" recently articulated by the Federal Circuit Court and 
Veteran's Claims Court.  The Federal Circuit has determined 
that where a claim, including a reasonably raised claim under 
a sympathetic reading, is not acted upon by the agency 
decision maker, it is deemed denied.  Andrews v. Nicholson, 
421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit 
subsequently held that when a claimant files more than one 
claim with the RO at the same time, if the RO acts on one of 
the claims but fails to specifically address the other, the 
second claim is deemed denied and the appeal period begins to 
run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 
2006).  The Court, for its part, has held that, for a claim 
to be deemed denied, there must be a recognition of the 
substance of the claim in a decision, from which the claimant 
could reasonably deduce that the claim had been adjudicated, 
or an explicit subsequent adjudication of a claim for the 
same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 
(2007).  The Court in Ingram interpreted Deshotel and Andrews 
to stand for the proposition that, where an RO decision 
discusses a claim in terms sufficient to put the claimant on 
notice that it was being considered and rejected, then it 
constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that 
claim."  Id.  The key question in the implicit denial inquiry 
is whether it would be clear to a reasonable person that VA's 
action that expressly refers to one claim is intended to 
dispose of others as well, based on several factors.  Adams 
v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  
Specifically, the Federal Circuit in Adams identified four 
factors to be used in determining whether a pending claim is 
denied: (1) the description of evidence considered in the VA 
adjudication (by the RO or Board); (2) the relatedness of the 
claims; (3) the timing of the claims, i.e., whether filed 
simultaneously or close together in time; and (4) whether a 
reasonable person would be placed on notice that the 
expressly denied claim also included an implicit denial of 
another inferred or informal claim.  Id. at 963-964.  

In the present case, although the April 1994 rating decision 
did not explicitly mention the phrase "TDIU," this decision 
is deemed to have implicitly denied the reasonably raised 
TDIU claim pending at that time in accordance with the above 
caselaw.  Although the Veteran asserted at the hearing that 
he filed a NOD within one year of the April 1994 rating 
decision, the claims folder contains no such evidence.  As 
the Veteran did not appeal the April 1994 rating decision 
that denied TDIU within the one year appeal period, the 
denial of the claim for TDIU became final and his only 
recourse was to file a CUE claim.  Andrews, 421 F. 3d at 
1284.  No such claim or allegation of CUE is of record.  
Therefore, the Veteran clearly cannot receive an effective 
date earlier than the April 1994 rating decision for his 
TDIU.  

Consequently, the only remaining question in this case is 
whether the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, for purposes of a possible extra-
schedular evaluation at any time after April 14, 1994 (the 
last final denial for TDIU) but before December 16, 2005 (the 
current effective date).  See 38 C.F.R. § 4.16(b).  In this 
regard, there is some lay and medical evidence of 
unemployability due to his service-connected disabilities 
after the RO's final April 14, 1994 rating decision.  See 
February 1998 VA examination; August 1998 SSA disability 
determination; December 1998 personal statement; March 1999 
TDIU application; June 1999 NOD; July 1999 VA Form 9; 
November 2000 Travel Board testimony at pages 6-12, 14; July 
2002 personal statement; December 2004 VA examination; 
October 2004 VA treatment record; January 2005 personal 
statement; and September 2005 VA examination.  

However, the Board itself cannot assign an extra-schedular 
rating in the first instance.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  See also Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although Bagwell and Floyd only dealt with 
ratings under § 3.321(b)(1), the analysis in those cases is 
analogous to TDIU ratings under § 4.16(b) as well, in view of 
that section's similar requirement of referral to the 
Director of VA's Compensation and Pension Service, in 
addition to Court precedents requiring consideration of § 
4.16(b) when the issue is raised in an increased-rating case.  
See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case to the Director of 
Compensation and Pension (C & P) Services for an extra-
schedular evaluation when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008).  If, and only if, the 
Director determines that an extra-schedular evaluation is not 
warranted, does the Board then have jurisdiction to decide 
the extra-schedular claim on the merits.  In fact, most 
recently, the Court held that although the Board is precluded 
from initially assigning an extraschedular rating, there is 
no restriction on the Board's ability to review the 
adjudication of an extraschedular rating once the Director of 
C & P determines that an extraschedular rating is not 
warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 
(2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once Board properly refers an extraschedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extraschedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a 
matter ... subject to decision by the Secretary shall be 
subject to one review on appeal to the ... Board.").  

In the present case, the Director of Compensation and Pension 
has not yet made this initial determination.  Although it 
will result in additional delay in adjudicating the appeal, a 
remand is required for the Director of Compensation and 
Pension to determine if an extraschedular rating is warranted 
for TDIU under 38 C.F.R. § 4.16(b) prior to December 16, 
2005.  

The Board adds that entitlement to an extra-schedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extra-schedular rating under 
38 C.F.R. § 4.16(b), although similar, are based on different 
factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due 
to the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  In contrast, 
38 C.F.R. § 4.16(b) merely requires a determination that a 
particular Veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his or her 
service-connected disabilities.  See VAOPGCPREC 6-96.  Here, 
the Director should only consider an extra-schedular rating 
for a TDIU pursuant to 38 C.F.R. § 4.16(b), since the issue 
of an extra-schedular rating pursuant to 38 C.F.R. 
§§ 3.321(b)(1) can only be appealed through an increased 
rating claim, which is not the case here.  

Accordingly, the case is REMANDED for the following action:

1.	Submit the issue of entitlement to an 
earlier effective date for TDIU prior 
to December 16, 2005 to the Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 
38 C.F.R. § 4.16(b) only.  An extra-
schedular evaluation under 38 C.F.R. 
§ 4.16(b) merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  
All of the Veteran's service-connected 
disabilities prior to December 16, 2005 
(i.e., his seizure disorder and 
sarcoidosis disorder), as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered under 
38 C.F.R. § 4.16(b).  It is not 
necessary for the Director to consider 
an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1), since this 
issue can only be appealed through an 
increased rating claim.  

2.	Then readjudicate the earlier effective 
date for TDIU claim at issue, in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of his 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


